2015 IL 118070



                                         IN THE
                                SUPREME COURT
                                             OF
                          THE STATE OF ILLINOIS



                                    (Docket No. 118070)

        ELLEN FOLTA, Indiv. and as Special Adm’r of the Estate of James Folta,
        Deceased, Appellee, v. FERRO ENGINEERING, a Division of ON Marine
                             Services Company, Appellant.


                              Opinion filed November 4, 2015.



        JUSTICE THEIS delivered the judgment of the court, with opinion.

        Chief Justice Garman and Justices Karmeier and Burke concurred in the
     judgment and opinion.

        Justice Freeman dissented, with opinion, joined by Justice Kilbride.

        Justice Thomas took no part in the decision.



                                         OPINION

¶1       In this case we are asked to consider whether an employee can bring an action
     against an employer outside of the Workers’ Compensation Act (820 ILCS 305/1
     et seq. (West 2010)) and the Workers’ Occupational Diseases Act (820 ILCS 310/1
     et seq. (West 2010)), when the employee’s injury or disease first manifests after the
     expiration of certain time limitations under those acts. For the following reasons,
     we hold that under these circumstances, the employee’s action is barred by the
     exclusive remedy provisions of those acts.



¶2                                    BACKGROUND

¶3       For four years, from 1966 to 1970, James Folta was employed as a shipping
     clerk and product tester for defendant Ferro Engineering. During that time period,
     as part of his job duties, he was exposed to products containing asbestos. Forty-one
     years later, in May 2011, James was diagnosed with mesothelioma, a disease
     associated with asbestos exposure. One month later, he brought a civil action in the
     circuit court of Cook County against 15 defendants, including Ferro Engineering,
     to recover damages for the disease he developed allegedly as a consequence of his
     exposure to the asbestos-containing products while employed by Ferro
     Engineering. James specifically sought relief against Ferro Engineering under
     several theories, including, inter alia, negligence.

¶4       Thereafter, Ferro Engineering filed a motion to dismiss the complaint pursuant
     to section 2-619(a)(9) of the Code of Civil Procedure (735 ILCS 5/2-619(a)(9)
     (West 2010)), arguing, inter alia, that James’s claims against it were barred by the
     exclusive remedy provisions of the Workers’ Compensation Act (820 ILCS
     305/5(a), 11 (West 2010)) and the Workers’ Occupational Diseases Act (820 ILCS
     310/5(a), 11 (West 2010)). In response, James maintained that his action fell
     outside the exclusive remedy provisions because his claims were not
     “compensable” under the acts. He asserted that since the symptoms of his injury did
     not manifest until more than 40 years after his last exposure to asbestos, and any
     potential asbestos-related compensation claim was barred before he became aware
     of his injury under the 25-year limitation provision in section 6(c) of the Workers’
     Occupational Diseases Act (820 ILCS 310/6(c) (West 2010)), his cause of action in
     circuit court was not barred.

¶5      During the pendency of the litigation, James died and his widow, Ellen Folta
     (Folta), was substituted individually and as special administrator of James’s estate.
     The complaint was later amended to assert a claim for wrongful death against Ferro
     Engineering and the other defendants under the Wrongful Death Act (740 ILCS
     180/1 et seq. (West 2010)).



                                             -2-
¶6       The circuit court granted Ferro Engineering’s motion to dismiss, holding that
     the action was barred by the exclusive remedy provisions. Specifically related to
     this appeal, the court found that the running of the limitations period did not render
     the cause of action noncompensable under the acts. Following the resolution of the
     claims against the remaining defendants, which were dismissed after settlement or
     otherwise, Folta appealed from the dismissal of the claims against Ferro
     Engineering.

¶7       The appellate court reversed and remanded. 2014 IL App (1st) 123219. Relying
     on this court’s ruling in Meerbrey v. Marshall Field & Co., 139 Ill. 2d 455 (1990),
     the appellate court explained that an injured employee may bring a common-law
     action against his employer where “the injury is not compensable under the Act.”
     (Internal quotation marks omitted.) 2014 IL App (1st) 123219, ¶ 27. The appellate
     court determined that the term “compensability” must relate to the “ability to
     recover under the Act.” Id. ¶ 31. It found that Folta’s injury was “quite literally not
     compensable” under the Workers’ Compensation Act because all possibility of
     recovery was foreclosed due to the nature of his injury and the fact that his disease
     did not manifest until after the statute of repose expired. Id. ¶ 36 (“Through no fault
     of his own, [he] never had an opportunity to seek compensation under the Act.”).
     Accordingly, the appellate court held that Folta’s suit against Ferro Engineering
     was not barred by the exclusivity provisions of the Workers’ Compensation Act
     and the Workers’ Occupational Diseases Act, and remanded for further
     proceedings. Id. ¶ 44.

¶8       We allowed Ferro Engineering’s petition for leave to appeal. Ill. S. Ct. R. 315
     (eff. July 1, 2013). We additionally allowed amici curiae briefs in support of both
     parties. 1 Ill. S. Ct. R. 345 (eff. Sept. 20, 2010).




         1
           In support of Folta, we allowed briefs from the Illinois Trial Lawyers Association, the
     Asbestos Disease Awareness Organization, and the Illinois AFL-CIO. In support of Ferro
     Engineering, we allowed a joint brief from various businesses, including Caterpillar Inc., Aurora
     Pump Company, Innophos, Inc., Rockwell Automation, Inc., United States Steel Corporation, F.H.
     Leinweber Company, Inc., Driv-Lok, Inc., Ford Motor Company, and ExxonMobil Oil Corporation,
     as well as briefs from the Illinois Self-Insurers’ Association, the Illinois Defense Trial Counsel, and
     a joint brief from the American Insurance Association, Property Casualty Insurers Association of
     America, and the Travelers Indemnity Company.
                                                     -3-
¶9                                         ANALYSIS

¶ 10      This case requires us to interpret the exclusive remedy provisions of the
       Workers’ Compensation Act (820 ILCS 305/5(a), 11 (West 2010)), and the
       Workers’ Occupational Diseases Act (820 ILCS 310/5(a), 11 (West 2010)).
       Specifically, we are asked to consider whether these provisions bar an employee’s
       cause of action against an employer to recover damages for a disease resulting from
       asbestos exposure which arose out of and in the course of employment even though
       no compensation is available under those acts due to statutory time limits on the
       employer’s liability. The question is one of law, which we review de novo. Cassens
       Transport Co. v. Illinois Industrial Comm’n, 218 Ill. 2d 519, 524 (2006).

¶ 11       To answer this question, we begin with a brief overview of the well-established
       purpose of the acts. The Workers’ Occupational Diseases Act provides
       compensation for diseases arising out of, and in the course of, employment. 820
       ILCS 310/1(d) (West 2010). That Act is modeled after and designed to complement
       the Workers’ Compensation Act, which provides financial protection for accidental
       injuries arising out of, and in the course of, employment. See 820 ILCS 305/1(d)
       (West 2012). In enacting these statutes, the General Assembly established a new
       framework for recovery to replace the common-law rights and liabilities that
       previously governed employee injuries. Sharp v. Gallagher, 95 Ill. 2d 322, 326
       (1983); Zimmerman v. Buchheit of Sparta, Inc., 164 Ill. 2d 29, 44 (1994) (“[t]he
       [Act] reflects the legislative balancing of rights, remedies, and procedures that
       govern the disposition of employees’ work-related injuries”); Duley v. Caterpillar
       Tractor Co., 44 Ill. 2d 15, 18 (1969) (“ ‘The act was designed as a substitute for
       previous rights of action of employees against employers and to cover the whole
       ground of the liabilities of the master, and it has been so regarded by all courts.’ ”
       (quoting Matthiessen & Hegeler Zinc Co. v. Industrial Board, 284 Ill. 378, 382
       (1918))).

¶ 12       In exchange for a system of no-fault liability upon the employer, the employee
       is subject to statutory limitations on recovery for injuries and occupational diseases
       arising out of and in the course of employment. The acts further provide that the
       statutory remedies “ ‘shall serve as the employee’s exclusive remedy if he sustains
       a compensable injury.’ ” Sharp, 95 Ill. 2d at 326-27 (quoting McCormick v.
       Caterpillar Tractor Co., 85 Ill. 2d 352, 356 (1981)). Accordingly, both acts contain
       an exclusive remedy provision as part of the quid pro quo which balances the
       sacrifices and gains of employees and employers. Meerbrey, 139 Ill. 2d at 462.
                                               -4-
¶ 13       The exclusive remedy provisions are embodied in two separate sections of the
       acts. Section 5(a) of the Workers’ Occupational Diseases Act provides, in pertinent
       part, as follows:

              “§ 5. (a) There is no common law or statutory right to recover compensation
          or damages from the employer *** for or on account of any injury to health,
          disease, or death therefrom, other than for the compensation herein provided
          ***.” 820 ILCS 310/5(a) (West 2010).

       Similarly, section 11 of the same Act provides:

              “§ 11. The compensation herein provided for shall be the full, complete and
          only measure of the liability of the employer bound by election under this Act
          and such employer’s liability for compensation and medical benefits under this
          Act shall be exclusive and in place of any and all other civil liability
          whatsoever, at common law or otherwise, to any employee or his legal
          representative on account of damage, disability or death caused or contributed
          to by any disease contracted or sustained in the course of the employment.” 820
          ILCS 310/11 (West 2010).

       The corresponding exclusivity provisions in sections 5 and 11 of the Workers’
       Compensation Act (820 ILCS 305/5(a), 11 (West 2010)), have been viewed
       analogously for purposes of judicial construction. See Dur-Ite Co. v. Industrial
       Comm’n, 394 Ill. 338, 344 (1946) (stating that the acts are “homologous”); James v.
       Caterpillar Inc., 242 Ill. App. 3d 538, 549-50 (1993); Handley v. Unarco
       Industries, Inc., 124 Ill. App. 3d 56, 70 (1984). Thus, cases that have construed the
       exclusivity provisions in the context of the Workers’ Compensation Act would also
       apply in the context of the Workers’ Occupational Diseases Act.

¶ 14       In discussing the scope of the exclusivity provisions under the Workers’
       Compensation Act, this court has indicated that the Act generally provides the
       exclusive means by which an employee can recover against an employer for a work
       related injury. Meerbrey, 139 Ill. 2d at 462. However, an employee can escape the
       exclusivity provisions of the Act if the employee establishes that the injury (1) was
       not accidental; (2) did not arise from his employment; (3) was not received during
       the course of employment; or (4) was not compensable under the Act. Id. (citing
       Collier v. Wagner Castings Co., 81 Ill. 2d 229, 237 (1980)).



                                               -5-
¶ 15       With respect to the first three categories, we have explained that where an
       injury is intentionally inflicted by an employer or does not arise out of and in the
       course of the employment, it is outside the purview of the Act. Therefore, the
       exclusive remedy provisions are not implicated and do not bar the action. See, e.g.,
       Collier, 81 Ill. 2d at 239-40 (intentional torts fall outside the scope of the Act as
       they are not accidental and do not arise from the conditions of employment);
       Handley v. Unarco Industries, Inc., 124 Ill. App. 3d 56, 72 (1984) (“we are not
       persuaded that this legislative balance was meant to permit an employer who
       encourages, commands, or commits an intentional tort to use the act as a shield
       against liability by raising the bar of the statute and then shifting liability
       throughout the system on other innocent employers”).

¶ 16       Folta does not dispute that James’s asbestos exposure resulting in
       mesothelioma was accidental and arose out of and during the course of his
       employment. To escape the exclusivity provisions in this case, Folta relies on the
       fourth category, equating “compensable” with the possibility to recover benefits.
       Folta contends that James’s injury is not compensable because he never had an
       opportunity to recover any benefits under the Act. That is, through no fault of his
       own, the claim was time-barred before his disease manifested. In contrast, Ferro
       Engineering maintains that whether an injury is compensable is defined by the
       scope of the Act’s coverage, and not on the particular employee’s ability to recover
       benefits.

¶ 17      With respect to the fourth category, this court has had limited opportunity to
       address what we originally meant in Collier when we used the phrase “not
       compensable” to carve out a category of injuries for which the exclusive remedy
       provision would not be applicable.

¶ 18       In 1965, this court had previously explained that a “compensable” injury was
       one suffered in the line of duty, which meant that the injury arose out of and in the
       course of employment. Sjostrom v. Sproule, 33 Ill. 2d 40, 43 (1965); see also Unger
       v. Continental Assurance Co., 107 Ill. 2d 79, 85 (1985) (explaining that the “line of
       duty” test has been interpreted in the same way as the test of compensability: that is,
       an injury will be found to be compensable if it arose out of and in the course of
       employment).

¶ 19      Although this court equated “compensable” with “line of duty,” the sole
       question raised in those cases was whether the plaintiff’s injuries arose out of or in

                                                -6-
       the course of his employment. In another line of cases we further refined our
       inquiry as to what is meant by compensable by considering whether an employee
       was covered under the Act where the essence of the harm was a psychological
       disability, and not a traditional physical injury.

¶ 20       In Pathfinder Co. v. Industrial Comm’n, 62 Ill. 2d 556 (1976), an employee
       brought a claim for disability benefits under the Act as a result of the severe
       emotional shock she suffered after assisting a coemployee whose hand was severed
       in a machine. The court held that “a psychological disability is not of itself
       noncompensable under the Workmen’s Compensation Act.” Id. at 563. The court
       reasoned that this type of injury was within the concept of how we defined an
       accidental injury. The court found that the term “accident” was defined broadly and
       included anything that happened “without design or an event which is unforeseen
       by the person to whom it happens.” Id. Therefore, the court concluded that an
       employee who suffered a sudden, severe emotional shock after witnessing the
       injury of a coemployee had suffered an accident within the meaning of the Act,
       even though the employee sustained no physical trauma or injury. Id. Thus, the
       workers’ compensation claim could proceed.

¶ 21        Thereafter, in Collier, the court was asked to consider whether an employee
       could bring a common-law action to recover for the emotional distress arising from
       an employer’s conduct in failing to provide medical assistance after he suffered a
       heart attack. In addressing whether the employee could escape the bar of the
       exclusivity provisions, the court set out four categories, without citation, including
       consideration of whether the injury was “compensable” under the Act. Collier, 81
Ill. 2d at 237. The court merely relied on the decision in Pathfinder to find that
       emotional distress was “compensable” under the Act and, therefore, a claim for
       emotional damages could not escape the bar of the exclusivity provisions. Id.

¶ 22       Lastly, in Meerbrey, the court considered whether emotional distress suffered
       as a consequence of false imprisonment, false arrest, or malicious prosecution was
       “compensable” under the Act. Although the court recognized that some
       jurisdictions had held that the type of emotional injuries suffered as a result of
       being falsely imprisoned were not the type of “personal injury” covered by
       workers’ compensation laws, the court found they were compensable where the
       employee failed to differentiate the type of emotional injuries from those suffered
       in Pathfinder and Collier. Meerbrey, 139 Ill. 2d at 467-68.


                                               -7-
¶ 23       Thus, Pathfinder, Collier and Meerbrey stand for the proposition that whether
       an injury is compensable is related to whether the type of injury categorically fits
       within the purview of the Act. These cases do not stand for the proposition that
       whether an injury is compensable is defined by whether there is an ability to
       recover benefits for a particular injury sustained by an employee. In all of these
       cases, the exclusivity provisions barred a common-law cause of action.

¶ 24       Here, there is no question that based on the allegations in the complaint,
       James’s disease is the type of disease intended to fall within the purview of the Act.
       An “occupational disease” is defined as one “arising out of and in the course of the
       employment.” 820 ILCS 310/1(d) (West 2010). A disease arises out of the
       employment if there is a “causal connection between the conditions under which
       the work is performed and the occupational disease.” Id. The disease “must appear
       to have had its origin *** in a risk connected with the employment and to have
       flowed from that source as a rational consequence.” Id. There is no dispute for
       purposes of this appeal that James’s disease was precipitated by occupational
       exposure to asbestos.

¶ 25       Moreover, the Act specifically addresses diseases caused by asbestos exposure
       and, indeed, employees and spouses have recovered for disabilities or death arising
       from workplace asbestos exposure, including mesothelioma. See, e.g., Kieffer &
       Co. v. Industrial Comm’n, 263 Ill. App. 3d 294 (1994) (employee, who had been
       exposed to asbestos in the workplace for 40 years, died after being diagnosed with
       mesothelioma, and his widow was entitled to recover benefits); Owens Corning
       Fiberglas Corp. v. Industrial Comm’n, 198 Ill. App. 3d 605 (1990) (widow had an
       independent claim for death benefits arising from her husband’s mesothelioma);
       H&H Plumbing Co. v. Industrial Comm’n, 170 Ill. App. 3d 706 (1988) (employee
       who was exposed to asbestos in the workplace as a pipefitter recovered under the
       Workers’ Occupational Diseases Act for his lung disease); Zupan v. Industrial
       Comm’n, 142 Ill. App. 3d 127 (1986) (employee who was exposed to asbestos in
       the workplace for 22 years as a bricklayer recovered under the Workers’
       Occupational Diseases Act). Thus, it is evident that the legislature intended that
       occupational diseases arising from workplace asbestos exposure are the type of
       injury contemplated to be within the scope of the Act. Accordingly, under
       Pathfinder, Collier and Meerbrey, James’s injury is the type of injury compensable
       under the Act.



                                               -8-
¶ 26      Nevertheless, those cases never addressed specifically whether the exclusivity
       provisions would bar a cause of action where there was no possibility of seeking
       compensation benefits under the Act because of certain time limitations on the
       employer’s liability. In Moushon v. National Garages, Inc., 9 Ill. 2d 407 (1956),
       and Duley v. Caterpillar Tractor Co., 44 Ill. 2d 15 (1969), however, this court had
       some opportunity to consider the interplay between certain provisions under the
       Workers’ Compensation Act that limit the employer’s liability and the exclusive
       remedy provisions.

¶ 27       In Moushon, an employee was injured while operating equipment at his
       workplace. The employer provided medical, surgical and hospital services related
       to the injury under the Act, but the employee brought an action to recover damages
       for his resulting permanent impotence. Moushon, 9 Ill. 2d at 410-13. This court
       held that the exclusivity provisions of the Act barred the employee’s cause of action
       even though no compensation for his permanent injury was provided for under the
       Act. Id. at 410-12.

¶ 28        Notably, the Moushon court did not adopt the view articulated by the dissenting
       judge that where “no compensation benefits are provided in the act for the
       particular injury, so that no remedy is afforded the employee under the act for an
       injury caused by the employer’s negligence, then a common-law action for
       damages should be allowed.” Id. at 418 (Bristow, J., dissenting, joined by Davis,
       J.).

¶ 29       In Duley, the husband of a deceased employee who was fatally injured in a
       workplace accident brought a wrongful death action against the employer. The
       employer had paid for the burial expenses as a result of the death, but no other
       compensation benefits were payable to the husband under the Workers’
       Compensation Act because the Act limited compensation to those who were
       dependents of the injured employee. Duley, 44 Ill. 2d at 16-18. This court held that
       the exclusive remedy provisions of the Workers’ Compensation Act barred his
       action even though the husband could not recover for his damages under the Act,
       other than the nominal amount of funeral expenses. Id. at 18.

¶ 30       Thus, since 1956, this court has held that despite limitations on the amount and
       type of recovery under the Act, the Act is the employee’s exclusive remedy for
       workplace injuries.


                                               -9-
¶ 31       With this understanding, we now specifically address Folta’s arguments.
       Essentially, Folta contends that the exclusive remedy provisions assume the
       possibility of a right to compensation. In this case, Folta argues that because of the
       latency of James’s disease, various sections including 6(d) of the Workers’
       Compensation Act (820 ILCS 305/6(d) (West 2010)) and sections 6(c) and 1(f) of
       the Workers’ Occupational Diseases Act (820 ILCS 310/6(c), 1(f) (West 2010)),
       precluded her from recovering compensation benefits or even filing an application
       for benefits because James’s injury fell outside those limitations periods of the acts
       and, therefore, any possibility to even seek compensation benefits was foreclosed.
       Therefore, Folta maintains that under these circumstances, the employer should not
       enjoy the benefit of the exclusivity provisions.

¶ 32       We agree that section 6(c) of the Workers’ Occupational Diseases Act does bar
       Folta’s right to file an application for compensation. That section provides that,
       “[i]n cases of disability caused by exposure to *** asbestos, unless application for
       compensation is filed with the Commission within 25 years after the employee was
       so exposed, the right to file such application shall be barred.” 820 ILCS 310/6(c)
       (West 2010); see also 820 ILCS 305/6(d) (West 2010) (analogous 25-year
       limitation period under the Workers’ Compensation Act). Section 6(c) further
       provides that “[i]n cases of death occurring within 25 years from the last exposure
       to *** asbestos, application for compensation must be filed within 3 years of death
       ***.” 820 ILCS 310/6(c) (West 2010).

¶ 33        Based on the plain language of this section, this provision acts as a statute of
       repose, and creates an absolute bar on the right to bring a claim. In contrast to a
       statute of limitations, which determines the time within which a lawsuit may be
       brought after a cause of action has accrued, a statute of repose extinguishes the
       action after a defined period of time, regardless of when the action accrued.
       DeLuna v. Burciaga, 223 Ill. 2d 49, 61 (2006) (citing Ferguson v. McKenzie, 202
Ill. 2d 304, 311 (2001)). It begins to run when a specific event occurs, “regardless
       of whether an action has accrued or whether any injury has resulted.” Ferguson,
202 Ill. 2d at 311. Thus, the statute of repose limit is “ ‘not related to the accrual of
       any cause of action; the injury need not have occurred, much less have been
       discovered.’ ” CTS Corp. v. Waldburger, 573 U.S. ___, ___, 134 S. Ct. 2175,
       2182-83 (2014) (quoting 54 C.J.S. Limitations of Actions § 7, at 24 (2010)). The
       purpose of a repose period is to terminate the possibility of liability after a defined
       period of time. After the expiration of the repose period, there is no longer a

                                                - 10 -
       recognized right of action. Evanston Insurance Co. v. Riseborough, 2014 IL
114271, ¶ 16.

¶ 34       Thus, the General Assembly intended to provide an absolute definitive time
       period within which all occupational disease claims arising from asbestos exposure
       must be brought. Since James’s last employment exposure to asbestos was in 1970,
       the 25-year period of repose has long since expired. The fact that Folta was not at
       fault for failing to file a claim sooner due to the nature of the disease is not a
       consideration that is relevant to a statute of repose. Although the statute barred
       Folta’s claim before it had yet accrued, that is the purpose of such a provision.

¶ 35       To construe the scope of the exclusive remedy provisions to allow for a
       common-law action under these circumstances would mean that the statute of
       repose would cease to serve its intended function, to extinguish the employer’s
       liability for a work-related injury at some definite time. Further, this interpretation
       would directly contradict the plain language of the exclusive remedy provision
       which provides that the employer’s liability is “exclusive and in place of any and all
       other civil liability whatsoever, at common law or otherwise.” (Emphasis added.)
       820 ILCS 310/11 (West 2010).

¶ 36       Thus, the fact that through no fault of the employee’s own, the right to seek
       recovery under the acts was extinguished before the claim accrued because of the
       statute of repose does not mean that the acts have no application or that Folta was
       then free to bring a wrongful death action in circuit court. Rather, where the injury
       is the type of work-related injury within the purview of the acts, the employer’s
       liability is governed exclusively by the provisions of those acts.

¶ 37       We do not find that the provisions in section 1(f) of the Workers’ Occupational
       Diseases Act would lead us to a different result. Generally, section 1(f) provides
       that “[n]o compensation shall be payable for *** any occupational disease unless
       disablement, *** occurs within two years after the last day of the last exposure to
       the hazards of the disease.” 820 ILCS 310/1(f) (West 2010). Specifically, in cases
       of occupational disease caused by the inhalation of asbestos dust, no compensation
       is payable unless disablement occurs “within [three] years after the last day of the
       last exposure to the hazards of such disease.” Id.

¶ 38       Folta maintains that since James’s disease did not manifest until after the time
       limitation in section 1(f), and since she and James were both precluded from
       recovering any compensation benefits offered by the statute, the effect was to
                                               - 11 -
       essentially exclude this latent disease from coverage under the Act. Thus, Folta
       asserts that her recourse against the employer must be found in the common law. 2

¶ 39       In support of her contentions, Folta relies in part on the Pennsylvania Supreme
       Court’s decision in Tooey v. AK Steel Corp., 81 A.3d 851 (Pa. 2013). There, the
       court construed the Pennsylvania Workers’ Compensation Act, which defined
       “injury” to include “occupational disease” provided that, if occupational disease
       was the basis for compensation, that Act only applied to disability or death
       resulting from such disease and occurring within a 300-week time window. The
       court held, over a dissent, that this time limitation “operate[d] as a de facto
       exclusion of coverage under the Act for essentially all mesothelioma claims,”
       where the average latency period for mesothelioma was found to be 30 to 50 years.
       Id. at 863. Therefore, the court held that the common-law claims were not barred by
       the exclusivity provisions of the Pennsylvania Act. Id. at 865.

¶ 40       We do not believe that Illinois’s statutory scheme operates as “a de facto”
       exclusion of coverage for latent occupational disease claims. Rather, under our
       statute, whether compensation benefits are awarded for an occupational disease
       depends upon the facts and circumstances of each particular case based on proof
       presented to the Workers’ Compensation Commission of when a disability
       manifested. See, e.g., Plasters v. Industrial Comm’n, 246 Ill. App. 3d 1 (1993)
       (Commission determined that employee proved disablement within two years of
       his last exposure based on testimony indicating that the claimant was impaired
       from the disease at the time he retired from mining.).

¶ 41       Given the plain language of the exclusive remedy provisions, which state that
       there is no right to recover damages from the employer for “any injury to health,
       disease, or death therefrom, other than for the compensation herein provided”
       (emphasis added) (820 ILCS 310/5(a) (West 2010)), and that the Act is exclusive
       with respect to “any disease contracted or sustained in the course of the
       employment” (emphasis added) (820 ILCS 310/11 (West 2010)), it would be a

           2
             We note that Folta never raised section 1(f) as a basis to defeat Ferro Engineering’s motion to
       dismiss in the trial court and, thus, the trial court never ruled on its impact. Traditionally, we have
       held that an issue not raised in the trial court is forfeited and cannot be raised for the first time on
       appeal. See Daniels v. Anderson, 162 Ill. 2d 47, 58 (1994) (the theory upon which a case is tried in
       the lower court cannot be changed on review, and an issue not presented or considered by the trial
       court cannot be raised for the first time on review). Ferro Engineering did not address the impact of
       section 1(f) either in the appellate court or before this court, but has failed to bring defendant’s
       forfeiture of the issue to the attention of the appellate court or this court. Therefore, we choose to
       address the argument.
                                                       - 12 -
       radical departure to suggest that the exclusivity provisions apply only for certain
       occupational diseases in which the disability manifests within the time limitation.

¶ 42       Furthermore, this limitation on the employer’s liability was originally enacted
       in 1936 (1935-36 Ill. Laws 40 (§ 5)). It has remained in the statute unchanged for
       the last 79 years despite numerous amendments to other provisions of the Act.
       Since 1936, section 1(f) has functioned as a temporal limitation on the availability
       of compensation benefits and not as a basis to remove occupational diseases from
       the purview of the Act. Consistent with Collier and Meerbrey, the litmus test is not
       whether there is an ability to recover benefits. Nothing in our statute or the history
       of our jurisprudence suggests that a temporal limitation removes a work-related
       injury from the purview of the Act.

¶ 43       We are cognizant of the harsh result in this case. Nevertheless, ultimately,
       whether a different balance should be struck under the acts given the nature of the
       injury and the current medical knowledge about asbestos exposure is a question
       more appropriately addressed to the legislature. It is the province of the legislature
       to draw the appropriate balance. It is not our role to inject a compromise but, rather,
       to interpret the acts as written. See Roselle Police Pension Board v. Village of
       Roselle, 232 Ill. 2d 546, 557 (2009) (this court does not “sit as a superlegislature to
       weigh the wisdom of legislation [or] to decide whether the policy which it
       expresses offends the public welfare” (internal quotation marks omitted)).

¶ 44        Finally, we reject Folta’s assertions that to hold that the exclusive remedy
       provisions bar her cause of action would violate the Illinois Constitution’s
       guarantees of equal protection (Ill. Const. 1970, art. I, § 2), prohibition against
       special legislation (Ill. Const. 1970, art. IV, § 13), and the right to a certain remedy
       (Ill. Const. 1970, art. I, § 12). Statutes are presumed to be constitutional, and the
       party challenging the constitutionality of a statute carries the burden of proving that
       the statute is unconstitutional. People v. Hollins, 2012 IL 112754, ¶ 13.

¶ 45       Equal protection guarantees that similarly situated individuals will be treated
       similarly, unless the government demonstrates an appropriate reason to do
       otherwise. People v. Richardson, 2015 IL 118255, ¶ 9. Equal protection prohibits
       the state from according unequal treatment to persons placed by a statute into
       different classes for reasons wholly unrelated to the purpose of the legislation.
       People v. R.L., 158 Ill. 2d 432, 437 (1994). A special legislation challenge is


                                                - 13 -
       generally judged by the same standards that apply to equal protection challenges.
       In re Petition of the Village of Vernon Hills, 168 Ill. 2d 117, 123 (1995).

¶ 46       In an underdeveloped argument, Folta contends that interpreting the exclusive
       remedy provisions to deprive the family of a right to recovery against the employer
       would arbitrarily create two classes of similarly situated injured workers who are
       treated unequally and without any rational basis. Folta argues that those workers
       who suffer from occupational diseases with short latency periods are eligible to
       receive compensation benefits, while those workers who suffer from occupational
       diseases with long latency periods are “categorically” prohibited from a right to
       recover compensation benefits and are additionally prohibited from seeking
       common-law damages. Folta maintains that this distinction is not rationally related
       to any apparent legitimate state interest.

¶ 47       We disagree. Under this court’s interpretation, these classes of injured workers
       are indeed all treated equally in terms of the right to bring an action for damages.
       All of these workers are precluded from seeking common-law damages. Therefore,
       Folta has not established any disparate treatment in the application and scope of the
       exclusive remedy provisions.

¶ 48       Furthermore, Folta’s premise that all employees who suffer from occupational
       diseases with long latency periods are “categorically” unable to recover benefits, is
       incorrect. For example, in Stypula v. City of Chicago, Ill. Workers’ Compensation
       Comm’n No. 98-WC-062986 (Nov. 25, 2003), a city employee was exposed to
       asbestos from 1976 through 1998 as a garbage hauler. He then retired and three
       years later, in 2001, he was diagnosed with mesothelioma and died. Even though he
       had a long latency period, his widow was entitled to compensation where she filed
       within three years of the death because the employee’s disability arose within 3
       years of the last day of exposure. See also Kieffer, 263 Ill. App. 3d 294 (claimant,
       who had been exposed to asbestos in the workplace for 40 years, filed a claim
       within two years of his last exposure after being diagnosed with mesothelioma).
       Assuredly, there are examples where the particular facts and circumstances are
       such that they do not allow for recovery of benefits against the employer. But there
       is no “categorical” class without a right to seek benefits against their employer.
       Thus, we find Folta’s equal protection and special legislation arguments lack merit.

¶ 49      Additionally, we reject Folta’s argument that interpreting the scope of the
       exclusive remedy provisions to bar the wrongful death action would violate the

                                              - 14 -
       certain remedy clause of the Illinois Constitution. As Folta acknowledges, this
       clause is “ ‘merely “an expression of a philosophy and not a mandate that a certain
       remedy be provided in any specific form.” ’ ” (Internal quotation marks omitted.)
       Cassens Transport Co., 218 Ill. 2d at 532 (quoting Segers v. Industrial Comm’n,
       191 Ill. 2d 421, 435 (2000)). Additionally, this court has explained that the
       legislature “may restrict the class of potential defendants from whom a plaintiff
       may seek a remedy” without violating the certain remedy clause. Bilyk v. Chicago
       Transit Authority, 125 Ill. 2d 230, 246 (1988).

¶ 50       The acts do not prevent an employee from seeking a remedy against other third
       parties for an injury or disease. Rather, in this case, the acts restrict the class of
       potential defendants from whom Folta could seek a remedy, limiting Folta’s
       recourse for wrongful death claims to third parties other than the employer. In this
       case, Folta named 14 defendant manufacturers of asbestos related products. Folta
       was not left without any remedy. Thus, we find no merit to the constitutional claims
       raised by Folta.



¶ 51                                     CONCLUSION

¶ 52      For all of the foregoing reasons, Folta’s action against Ferro Engineering for
       wrongful death is barred by the exclusive remedy provisions of the Workers’
       Compensation Act and the Workers’ Occupational Diseases Act.



¶ 53      Appellate court judgment reversed.

¶ 54      Circuit court judgment affirmed.



¶ 55      JUSTICE FREEMAN, dissenting:

¶ 56       The majority today holds that plaintiff’s common-law action against his former
       employer is barred by the exclusive remedy provisions of the Workers’
       Compensation Act and the Workers’ Occupational Diseases Act. Plaintiff never
       had the right to file an application for compensation under either of these acts,
       whose time limitations expired long before plaintiff’s mesothelioma was manifest.
       Plaintiff sought relief through the instant common-law action. However, in the
                                              - 15 -
       majority’s view, the acts’ exclusive remedy provisions preclude any such
       common-law claim. Plaintiff thus is completely barred from seeking any
       compensation from his former employer for his asbestos-related disease. I strongly
       disagree with the majority’s decision. Accordingly, I dissent.

¶ 57        Plaintiff James Folta was employed by defendant Ferro Engineering (Ferro)
       from 1966 to 1970. During that time, as part of his job duties, he worked with
       various asbestos-containing products, allegedly on a daily basis. Forty-one years
       later he was diagnosed with mesothelioma, a disease associated with asbestos
       exposure. He subsequently brought a civil action in circuit court against 15
       defendants, including Ferro, to recover damages for his asbestos-related disease. 3
       Ferro filed a motion to dismiss the counts against it, arguing that plaintiff’s claims
       were barred by the exclusive remedy provisions of the Workers’ Compensation Act
       (820 ILCS 305/5(a), 11 (West 2010)) and the Workers’ Occupational Diseases Act
       (820 ILCS 310/5(a), 11 (West 2010)). Plaintiff argued, in response, that his action
       fell outside the exclusive remedy provisions under an exception for claims that are
       “not compensable under the Act.” Plaintiff noted that any potential asbestos-related
       claim was barred before he became aware of it under the 25-year limitation
       provision in section 6(c) of the Workers’ Occupational Diseases Act (820 ILCS
       310/6(c) (West 2010)), 4 and his action in circuit court was not barred. The circuit
       court granted Ferro’s motion to dismiss, concluding the action was barred by the
       exclusive remedy provisions. Following resolution of the claims against the
       remaining defendants, plaintiff appealed from the dismissal of the claims against
       Ferro.


           3
             During the pendency of the litigation, James died and his widow, Ellen Folta, was substituted
       as plaintiff. The complaint was subsequently amended to assert a wrongful death claim against
       Ferro and the other defendants.
            4
              Section 6(c) of the Workers’ Occupational Diseases Act provides: “In cases of disability
       caused by exposure to *** asbestos, unless application for compensation is filed with the
       Commission within 25 years after the employee was so exposed, the right to file such application
       shall be barred.” 820 ILCS 310/6(c)(West 2010). Section 1(f) of the same act provides: “[I]n cases
       of occupational disease caused by *** the inhalation of *** asbestos dust [no compensation shall be
       payable unless disablement occurs] *** within 3 years after the last day of the last exposure to the
       hazards of such disease ***.” 820 ILCS 310/1(f) (West 2010). Finally, section 6(d) of the Workers’
       Compensation Act, which is similar to section 6(c) of the Workers’ Occupational Diseases Act,
       provides: “In any case of injury caused by exposure to *** asbestos, unless application for
       compensation is filed with the Commission within 25 years after the last day that the employee was
       employed in an environment of *** asbestos, the right to file such application shall be barred.” 820
       ILCS 305/6(d) (West 2010).

                                                     - 16 -
¶ 58       In a unanimous opinion, the appellate court reversed and remanded. 2014 IL
       App (1st) 123219. Regarding the exclusivity provisions of the Workers’
       Compensation Act and the Workers’ Occupational Diseases Act, the court noted
       the scope of these provisions is not absolute. The court pointed to Meerbrey v.
       Marshall Field & Co., 139 Ill. 2d 455, 463 (1990), which listed four exceptions to
       the Workers’ Compensation Act’s exclusivity provisions. Under those exceptions,
       an injured employee may still bring a common law action against his employer if he
       can prove that: (1) the injury was not accidental; (2) the injury did not arise from his
       employment; (3) the injury was not received during the course of his employment;
       or (4) the injury is “ ‘not compensable under the Act.’ ” 2014 IL App (1st) 123219,
       ¶ 27 (quoting Meerbrey, 139 Ill. 2d at 463); accord Collier v. Wagner Castings Co.,
       81 Ill. 2d 229, 237 (1980). Plaintiff argued that the fourth exception, for injuries
       “not compensable under the Act,” should apply to enable him to bring a
       common-law claim against his former employer, where any potential claim for
       recovery under the Workers’ Compensation Act or the Workers’ Occupational
       Diseases Act was time-barred before he became aware of his injury. Ferro argued,
       in response, that the appellate court should adopt a narrow reading of “not
       compensable under the Act,” and find that an injury is not compensable only if it
       does not arise out of and in the course of employment. 2014 IL App (1st) 123219,
       ¶ 29. The court rejected Ferro’s argument, correctly noting that Ferro’s proposed
       definition of compensability “would render the fourth Meerbrey exception
       superfluous, since Meerbrey already contains explicit exceptions for injuries that
       did not arise from a worker’s employment and injuries that were not received
       during the course of employment.” Id. ¶ 30. The court held that the fourth Meerbrey
       exception applied to allow plaintiff to bring a common law suit against Ferro. Id.
       ¶ 36. In the court’s view, plaintiff’s injury was “quite literally not compensable
       under the Act, in that all possibility of recovery is foreclosed because of the nature
       of plaintiff’s injury.” Id.

¶ 59      Here, the majority correctly notes that this case is about the interpretation of the
       exclusive remedy provisions of the Workers’ Compensation Act and the Workers’
       Occupational Diseases Act. Those exclusivity provisions are set forth in sections 5
       and 11 of each Act. Section 5(a) of the Workers’ Occupational Diseases Act
       provides, in relevant part:

              “§ 5. (a)There is no common law or statutory right to recover compensation
          or damages from the employer *** for or on account of any injury to health,

                                                - 17 -
          disease, or death therefrom, other than for the compensation herein provided
          ***.” 820 ILCS 310/5(a) (West 2010).

¶ 60   Similarly, section 11 of the same Act provides:

              “§ 11. The compensation herein provided for shall be the full, complete and
          only measure of the liability of the employer bound by election under this Act
          and such employer’s liability for compensation and medical benefits under this
          Act shall be exclusive and in place of any and all other civil liability
          whatsoever, at common law or otherwise, to any employee or his legal
          representative on account of damage, disability or death caused or contributed
          to by any disease contracted or sustained in the course of the employment.” 820
          ILCS 310/11 (West 2010).

       The corresponding exclusivity provisions in sections 5(a) and 11 of the Workers’
       Compensation Act (820 ILCS 305/5(a), 11 (West 2010)) are viewed analogously
       for purposes of judicial construction. James v. Caterpillar Inc., 242 Ill. App. 3d
538, 549-50 (1993) (exclusivity provisions of Workers’ Compensation Act and
       Workers’ Occupational Diseases Act “are homologous for purposes of judicial
       construction”).

¶ 61       In interpreting these exclusivity provisions, the majority looks, as did the
       appellate court, to the Meerbrey exceptions, particularly the fourth exception,
       under which an injured employee may still bring a common law action against his
       employer if he can prove that “the injury was not compensable under the Act.”
       Meerbrey, 139 Ill. 2d at 463. However, the majority’s interpretation of the fourth
       exception is quite different from that of the appellate court, which held that the
       exception applied here because plaintiff’s injury was “quite literally not
       compensable under the Act, in that all possibility of recovery is foreclosed because
       of the nature of plaintiff’s injury.” 2014 IL App (1st) 123219, ¶ 36. In contrast, the
       majority appears to agree with Ferro that whether an injury is compensable is
       defined by the scope of the Act’s coverage, and not on the particular employee’s
       ability to recover benefits. See supra ¶ 16. After looking at several of this court’s
       decisions, including Moushon v. National Garages, Inc., 9 Ill. 2d 407 (1956), the
       majority states: “[S]ince 1956, this court has held that despite limitations on the
       amount and type of recovery under the Act, the Act is the employee’s exclusive
       remedy for workplace injuries.” Supra ¶ 30.


                                               - 18 -
¶ 62       In Moushon, the plaintiff alleged that during the course of his work, a safety
       device on the man-lift he was riding failed and he suffered internal injuries,
       including a ruptured urethra, and was left impotent. The employer provided
       medical, surgical and hospital services related to the injury under the Workers’
       Compensation Act. The employer also paid, and the plaintiff received,
       compensation for the period of his temporary disability, in accordance with the
       Workers’ Compensation Act. Moushon, 9 Ill. 2d at 409. However, the plaintiff also
       filed a common-law negligence suit against the employer seeking additional
       damages for his resulting permanent impotence. This court held that the plaintiff’s
       suit for additional damages was barred by the Workers’ Compensation Act’s
       exclusive remedy provision. The court further concluded that even if it were
       assumed that the plaintiff could not recover statutory compensation for every
       element of damages (i.e., his impotence), “[h]e still is covered by the act and
       sustained an accidental injury for which he received compensation benefits.” Id. at
       410-11.

¶ 63       Moushon fits within the majority’s statement that “despite limitations on the
       amount and type of recovery under the Act, the Act is the employee’s exclusive
       remedy for workplace injuries.” Supra ¶ 30. In Moushon, the plaintiff’s injury was
       within the Workers’ Compensation Act’s “coverage formula” (id. at 411) and the
       plaintiff received compensation for that injury. That the plaintiff might not have
       been able to recover statutory compensation for a particular element said to arise
       from his injury does not entitle him to file a common-law action against his
       employer for additional damages.

¶ 64       But that is not the situation in the case at bar, where plaintiff was barred from
       recovering any compensation from his former employer for his injury. As the
       appellate court stated: “[P]laintiff’s injury is quite literally not compensable under
       the Act, in that all possibility of recovery is foreclosed because of the nature of
       plaintiff’s injury.” 2014 IL App (1st) 123219, ¶ 36. Plaintiff’s “injury” was
       mesothelioma, which has an average latency period of 30 to 50 years. Tooey v. AK
       Steel Corp., 81 A.3d 851, 863 (Pa. 2013). Plaintiff’s mesothelioma was not
       manifest until 41 years after he left Ferro, far beyond the 25-year statutory
       limitation in effect. “Through no fault of his own, plaintiff never had an opportunity
       to seek compensation under the Act.” 2014 IL App (1st) 123219, ¶ 36.

¶ 65      At a minimum, Moushon, which formed a basis for the majority’s “exclusive
       remedy” assertion, supra, ¶¶ 26-28, is inapposite to the case at bar.
                                               - 19 -
¶ 66       Another difficulty with the majority’s analysis is that, while acknowledging
       that this case requires interpretation of the exclusive remedy provisions of the
       Workers’ Compensation Act and the Workers’ Occupational Diseases Act, the
       majority’s interpretation of these provisions includes, at most, only scant mention
       of the canons of statutory construction.

¶ 67        The construction of a statute is guided by familiar principles. The primary
       objective in construing a statute is to ascertain and give effect to the intention of the
       legislature. Chicago Teachers Union, Local No. 1 v. Board of Education of the City
       of Chicago, 2012 IL 112566, ¶ 15. The most reliable indicator of that intent is the
       statutory language, which must be given its plain and ordinary meaning. Hubble v.
       Bi-State Development Agency of the Illinois-Missouri Metropolitan District, 238
Ill. 2d 262, 268 (2010). A statute is viewed as a whole, with all relevant parts
       considered. Sylvester v. Industrial Comm’n, 197 Ill. 2d 225, 232 (2001). Each
       word, clause and sentence of a statute must be given a reasonable meaning, if
       possible, and should not be rendered superfluous. Chicago Teachers Union, 2012
IL 112566, ¶ 15; Sylvester, 197 Ill. 2d at 232. The court may consider the reason for
       the law, the problems sought to be remedied, the purposes to be achieved, and the
       consequences of construing the statute one way or another. Hubble, 238 Ill. 2d at
       268. In construing a statute, courts presume that the General Assembly did not
       intend absurdity, inconvenience, or injustice. Michigan Avenue National Bank v.
       County of Cook, 191 Ill. 2d 493, 504 (2000); Sylvester, 197 Ill. 2d at 232.

¶ 68       There is also a principle that expressly applies to the construction of the
       Workers’ Compensation Act. “In construing the provisions of the Workmen’s
       Compensation Act, all portions thereof must be read as a whole and in such manner
       as to give to them the practical and liberal interpretation intended by the
       legislature.” Vaught v. Industrial Comm’n, 52 Ill. 2d 158, 165 (1972); K. & R.
       Delivery, Inc. v. Industrial Comm’n, 11 Ill. 2d 441, 445 (1957).

¶ 69      Of particular importance here is the rule that, in construing a statute, the court
       may consider the reason for the law, the problems sought to be remedied, the
       purposes to be achieved, and the consequences of construing the statute one way or
       another. Hubble, 238 Ill. 2d at 268.

¶ 70      This court has described the Workers’ Compensation Act as “a humane law of a
       remedial nature whose fundamental purpose is to provide employees and their
       dependents prompt, sure and definite compensation, together with a quick and

                                                - 20 -
       efficient remedy, for injuries or death suffered in the course of employment.”
       General American Life Insurance Co. v. Industrial Comm’n, 97 Ill. 2d 359, 370
       (1983); see also Pathfinder Co. v. Industrial Comm’n, 62 Ill. 2d 556, 563 (1976)
       (“The Act is remedial in nature in that it is intended to provide financial protection
       for the injured worker.”); cf. Collier, 81 Ill. 2d at 241 (“[T]he basic purpose of
       workmen’s compensation [is] to place the cost of industrial accidents upon the
       industry.”).

¶ 71       The benefits of the Workers’ Compensation Act are not limited to workers,
       however. Advantages accrue to both sides. The Workers’ Compensation Act
       “imposes liability without fault upon the employer and, in return, prohibits
       common law suits by employees against the employer.” Meerbrey, 139 Ill. 2d at
       462. The Workers’ Compensation Act’s exclusive remedy provision thus “is part
       of the quid pro quo in which the sacrifices and gains of employees and employers
       are to some extent put in balance, for, while the employer assumes a new liability
       without fault, it is relieved of the prospect of large damage verdicts.” 9 Arthur
       Larson et al., Larson’s Workers’ Compensation Law § 100.01(1) (2015). This is
       naturally a two-way proposition.

          “[T]he employer should be spared damage liability only when compensation
          liability has actually been provided in its place, or, to state the matter from the
          employee’s point of view, rights of action for damages should not be deemed
          taken away except when something of value has been put in their place.” Id.
          § 100.04.

¶ 72       It is instructive to look at the majority’s interpretation of the exclusive remedy
       provisions in terms of the consequences of that interpretation. According to the
       majority, the acts are the employee’s exclusive remedy for workplace injuries, even
       where, as here, plaintiff never had an opportunity to seek such compensation
       because his occupational mesothelioma was not manifest until long after the
       statutory time limitations had elapsed. As the appellate court stated, “plaintiff’s
       injury is quite literally not compensable under the Act, in that all possibility of
       recovery is foreclosed because of the nature of plaintiff’s injury.” 2014 IL App
       (1st) 123219, ¶ 36. “Through no fault of his own, plaintiff never had an opportunity
       to seek compensation under the Act.” Id. Under the majority’s interpretation of the
       exclusivity provisions, plaintiff is barred not only from recovering compensation
       benefits under the acts, but from recovering against his former employer under the
       common law as well. The majority’s interpretation runs directly counter to the acts’
                                               - 21 -
       purpose (see General American Life Insurance, 97 Ill. 2d at 370 (describing
       Workers’ Compensation Act as “a humane law of a remedial nature whose
       fundamental purpose is to provide employees and their dependents prompt, sure
       and definite compensation”)), as well as the assertion (regarding the quid pro quo)
       that “rights of action for damages should not be deemed taken away except when
       something of value has been put in their place” (9 Arthur Larson et al., Larson’s
       Workers’ Compensation Law § 100.04 (2015)). In addition, the majority’s
       interpretation contradicts the principle that, in construing a statute, courts presume
       that the General Assembly did not intend absurdity, inconvenience, or injustice.
       Michigan Avenue National Bank, 191 Ill. 2d at 504; Sylvester, 197 Ill. 2d at 232.

¶ 73       In my view, the majority’s interpretation cannot be the law. In elaborating on
       that interpretation, the majority asserts that section 6(c) of the Workers’
       Occupational Diseases Act—which imposes a 25-year time limit on applications
       for compensation in asbestos cases—“acts as a statute of repose, and creates an
       absolute bar on the right to bring a claim.” Supra ¶ 33. The majority explains that
       the purpose of a repose period is to terminate the possibility of liability after a
       defined period of time. “After the expiration of the repose period, there is no longer
       a recognized right of action.” Id. That is exactly the point. If there is no longer a
       recognized right of action, then the employee’s injury is not compensable under the
       Act, and the employee may bring (under the fourth Meerbrey exception) a
       common-law cause of action against his employer. As the appellate court below
       noted: “[P]laintiff’s injury is quite literally not compensable under the Act, in that
       all possibility of recovery is foreclosed because of the nature of plaintiff’s injury.”
       2014 IL App (1st) 123219, ¶ 36.

¶ 74       I find support for this view in Larson’s Workers’ Compensation Law, which
       sharply criticizes a case which, unlike Moushon, is almost exactly on point with the
       case at bar. In Kane v. Durotest Corp., 182 A.2d 559 (N.J. 1962), the employee,
       Gloria Kane, worked for defendant Durotest from May 1946 to June 1950, except
       for a short interval in November and December 1947. During the course of her
       work, she was exposed to highly toxic beryllium compounds, the fumes and dust of
       which are capable of producing a pulmonary disease known as beryllium
       poisoning. The disease first manifested itself in her in January 1958, seven and a
       half years after she left Durotest. Gloria died one year later, in January 1959, at the
       age of 34, leaving surviving her husband and three children.



                                               - 22 -
¶ 75       New Jersey’s Workmen’s Compensation Act provided, in pertinent part:
       “ ‘[A]ll claims for compensation for compensable occupational disease hereunder
       shall be forever barred unless a petition is filed ***, within five years after the date
       on which the employee ceased to be exposed in the course of employment with the
       employer to such occupational disease; ***.’ ” (Emphasis added.) Kane, 182 A.2d
       at 560. Since Gloria’s last employment exposure to beryllium was in June 1950,
       and her occupational disease did not manifest until January 1958, the five-year
       statutory time limitation elapsed long before she was aware of her illness.

¶ 76      Gloria’s husband brought a common-law action individually and as
       administrator of her estate to recover damages against Durotest for its negligence in
       exposing her to beryllium poisoning during the course of her employment.
       Defendant moved for judgment, arguing the case was governed by the Workmen’s
       Compensation Act. The trial court granted the motion and dismissed the case, and
       the Supreme Court of New Jersey affirmed, citing the exclusivity of the
       Workmen’s Compensation Act. Id. at 560-62. The court stated:

          “[W]hen compensation benefits for occupational diseases, including
          berylliosis, were authorized and brought within the substantive and
          administrative scheme of the Workmen’s Compensation Act, that remedy, with
          its advantages and its qualifications, was exclusive and in lieu of the former
          common law right. The legislative action must be considered as occupying and
          preempting the field; all other remedies were thereby abrogated.” Id. at 561.

       Professor Larson’s treatise scathingly censures this case:

              “Other jurisdictions, including Illinois and Pennsylvania, have refused to
          follow the twisted logic (emphasis added) in Kane that would (1) bar the claim
          because it was unknown at the time the statute of repose expired and (2) bar the
          civil action because of the exclusive remedy provisions of the state’s workers’
          compensation law.” 9 Larson’s Workers’ Compensation Law § 100.05(3)(b)
          (2015).

¶ 77       The treatise cites four Illinois cases and one Pennsylvania case that “refused to
       follow the twisted logic of Kane.” The first Illinois case cited is the appellate court
       decision in the case at bar, followed by Meerbrey and two additional appellate court
       decisions. The Pennsylvania case is Tooey v. AK Steel Corp., 81 A.3d 851 (Pa.
       2013), which is briefly discussed in the majority’s opinion, extensively discussed in

                                                - 23 -
       plaintiff’s (appellee’s) brief, and mentioned in a footnote in defendant Ferro’s
       (appellant’s) brief.

¶ 78       Tooey is a consolidation of two appeals. In the first case, John Tooey worked
       for Ferro Engineering (apparently the same defendant as in the case at bar) as an
       industrial salesman of asbestos products from 1964 until 1982, during which time
       he was exposed to asbestos dust. In December 2007, Tooey developed
       mesothelioma and died less than one year later. In the other case, Spurgeon Landis
       worked for Alloy Rods, Inc., from 1946 until 1982. He, too, was exposed to
       asbestos throughout his employment, and in July 2007 was diagnosed with
       mesothelioma.

¶ 79       Section 301(c)(2) of the Pennsylvania Workers’ Compensation Act (Workers’
       Compensation Act) provided that “ ‘whenever occupational disease is the basis for
       compensation, for disability or death under this act, it shall apply only to disability
       or death resulting from such disease and occurring within three hundred weeks
       after the last date of employment in an occupation or industry to which [the
       employee] was exposed to hazards of such disease.’ ” (Emphasis omitted.) Tooey,
81 A.3d at 857. Both Tooey’s and Landis’s mesothelioma manifested some 25
       years after their last date of employment where they were exposed to asbestos, far
       beyond the 300-week limitation period in section 301(c)(2) of the Workers’
       Compensation Act.

¶ 80       In 2008, Tooey, Landis, and their spouses (appellants) filed separate tort
       actions against multiple defendants, including their employers (collectively,
       employers). The employers filed motions for summary judgment, alleging that
       appellants’ causes of action were barred by the exclusivity provision of section
       303(a) of the Workers’ Compensation Act. The appellants responded that a tort
       action is permitted against an employer where, as here, a disease falls outside the
       jurisdiction, scope, and coverage of the Workers’ Compensation Act. The trial
       court agreed with the appellants and denied the employers’ motions for summary
       judgment. On appeal, the Superior Court reversed the trial court’s decision. In the
       instant consolidated appeal, the Pennsylvania Supreme Court reversed the decision
       of the Superior Court and remanded.

¶ 81       The Supreme Court held that claims for occupational disease which manifested
       outside the 300-week period prescribed by the Workers’ Compensation Act did not
       fall within the purview of the Workers’ Compensation Act, and, therefore, the

                                               - 24 -
       Workers’ Compensation Act’s exclusivity provision did not preclude injured
       employees from filing common-law claims against their employers. In reaching
       this conclusion, the court stated:

          “[T]he consequences of Employers’ proposed interpretation of the Act to
          prohibit an employee from filing an action at common law, despite the fact that
          [the] employee has no opportunity to seek redress under the Act, leaves the
          employee with no remedy against his or her employer, a consequence that
          clearly contravenes the Act’s intended purpose of benefitting the injured
          worker. It is inconceivable that the legislature, in enacting a statute specifically
          designed to benefit employees, intended to leave a certain class of employees
          who have suffered the most serious of work-related injuries without any redress
          under the Act or at common law.” (Emphasis in original.) Tooey, 81 A.3d at
          864.

¶ 82        The Tooey decision is persuasive, as is the decision of the appellate court below
       which, in the words of Professor Larson’s treatise, “refused to follow the twisted
       logic *** that would (1) bar the claim because it was unknown at the time the
       statute of repose expired and (2) bar the civil action because of the exclusive
       remedy provisions of the state’s workers’ compensation law.” 9 Arthur Larson et
       al., Larson’s Workers’ Compensation Law § 100.05(3)(b) (2015).

¶ 83       For the reasons set forth above, I strongly disagree with the majority’s decision
       in this case, and I therefore dissent. I would affirm the judgment of the appellate
       court.



¶ 84      JUSTICE KILBRIDE joins in this dissent.




                                               - 25 -